Citation Nr: 0931883	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 26, 1995, 
for a 100 percent disability evaluation for service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and Muskogee, Oklahoma.  

Procedural history

The Veteran submitted a claim for service connection for PTSD 
in August 1980.  In a June 1981 rating decision, the RO 
granted service connection for anxiety with depressive and 
paranoid features, evaluated as 30 percent disabling 
effective August 1980.  In May 1989, the RO granted service 
connection for PTSD evaluated as 30 percent disabling 
effective August 1980.  

The Veteran subsequently sought an increase of the 30 percent 
disability evaluation on two occasions.  The claims for 
increased disabilities were denied by the Board in November 
1990 and July 1995 decisions.  The Veteran did not appeal 
either decision.

In August 1996, the RO granted an increased disability rating 
for PTSD evaluating the disability as 70 percent disabling 
effective May 30, 1996.  The Veteran disagreed, and in an 
August 1997 rating decision, the RO granted an evaluation of 
100 percent effective May 30, 1996.  The Veteran disagreed 
with the effective date.

In a February 2002 decision, the Board denied the Veteran's 
claim for an effective date earlier than May 30, 1996, for a 
100 percent disability rating for PTSD.  The Veteran appealed 
to the Court of Appeals for Veterans Claims (Court).  The 
Court remanded the claim in a May 2006 decision, adopting a 
Joint Motion for Remand requiring the Board to consider 
whether medical treatment notes could serve as informal 
claims for purposes of an earlier effective date for PTSD.  

In a July 2006 decision, the Board granted the Veteran's 
claim by allowing an effective date of March 26, 1995, for a 
100 percent disability rating for PTSD.  The Veteran appealed 
the July 2006 Board decision, and in an October 2008 
memorandum decision, the Court remanded the claim to the 
Board for compliance with the Court's May 2006 remand.


FINDINGS OF FACT

1.  The Board has previously found that the Veteran is 
entitled to an effective date for a 100 percent disability 
rating for service-connected PTSD of March 26, 1995.

2.  The record does not include an informal claim for an 
increased disability rating or TDIU earlier than March 26, 
1996.

3.  The medical and other evidence of record demonstrates 
that the symptoms of the Veteran's service-connected PTSD did 
not meet the criteria of a 100 percent disability rating 
earlier than March 26, 1995.


CONCLUSION OF LAW

The correct effective date of the grant of a 100 percent 
disability rating for service-connected PTSD is March 26, 
1995.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.132 Diagnostic Code 9411 (1992, 1994) and 4.130 Diagnostic 
Code 9411 (1996, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As stated above, the Board's July 2006 decision provided for 
an effective date of March 26, 1995, for a 100 percent 
disability rating for PTSD.  The Veteran appealed the July 
2006 Board decision, and the Court remanded the claim to the 
Board for clarification of its reasons and bases for finding 
the March 26, 1995, effective date.  Specifically, the Court 
remanded the claim for the Board to address specific medical 
evidence which the Veteran contends constitute informal 
claims in accordance with 38 C.F.R. § 3.155 and 3.157 (2008).  
The Board will briefly address preliminary matters and then 
render a decision.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to a claim for an effective date, the Veteran 
received notice of the evidence required to substantiate such 
a claim in a letter dated March 2006.  The Board notes that 
the Veteran has been represented by legal counsel and neither 
the Veteran nor his counsel has contended that the Veteran 
has been prejudiced by lack of notice of the elements of or 
evidence required to substantiate a claim for an effective 
date.  

With respect to the duty to assist, the issue in this case is 
entitlement to an earlier effective date. The Board notes 
that the facts in this case are largely not in dispute and 
are a matter of record, and neither the Veteran nor his 
counsel have indicated that anything can be added to the 
contentions already of record. It appears that no amount of 
additional evidentiary development would thus avail the 
Veteran.

The Board additionally observes that because the issue is on 
remand from the Court, all appropriate due process concerns 
have been satisfied. See 38 C.F.R. § 3.103 (2008).

The Board will therefore proceed to a decision on the merits.

Relevant law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008). 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

Increased ratings - effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1) (2008). For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty. It was noted that this section was not intended to 
cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).

When a claim has been filed which meets the requirements of 
38 C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2008).

Once a formal claim for compensation has been allowed receipt 
of one of the following will be accepted as an informal claim 
for increased benefits:

(1) receipt of a report of examination or 
hospitalization by VA which relates to examination or 
treatment of a disability for which service-connection 
has been previously established or when a claim 
specifying the benefit sought is received within one 
year from the date of such examination, treatment or 
hospital admission;

(2) receipt of evidence from a private physician or 
layman which shows a reasonable probability of 
entitlement to benefits;

(3) receipt of examination reports, clinical records, 
and transcripts of records will be accepted as the date 
of receipt from recognized state and other private 
institutions.

        See 38 C.F.R. § 3.157(b) (2008).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to individual unemployability 
benefits (TDIU). See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  An informal claim must identify the 
benefit sought; the mere reference in medical treatment 
records to that disability is not a claim. See 38 C.F.R. § 
3.155 (2007); see also Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) [an informal claim must identify the benefit sought]; 
Ellington v. Nicholson, No. 04-0403 (U.S. Vet. App. July 25, 
2007) [in the absence of a sufficient manifestation of an 
intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits].

Analysis

Preliminarily, the Board will clarify the matter on appeal.  
The Veteran seeks an effective date earlier than the 
currently assigned date of March 26, 1995, for a 100 percent 
disability rating for service-connected PTSD.  He essentially 
contends that medical records dated November 21, 1993, August 
22 and 24, 1994, and January 12, 1996, should be construed to 
be informal claims under 38 C.F.R. §§ 3.155 and 3.157(b) 
(2008), and that they support a conclusion that the Veteran 
is entitled to an earlier effective date of up to one year 
prior to the date of those records.  

The Court remanded the claim because the Board failed to 
"discuss the evidence it found to support the assigned 
effective date, and thus the precise basis for its decision 
is unclear and, as a result, inadequate to facilitate this 
Court's appellate review."  Specifically, the Court found 
that the Board did not discuss whether records submitted 
prior to March 1996 "constituted an informal request for an 
increased rating, as required by this Court's May 2006 remand 
order incorporating the terms of the joint motion for 
remand."  Thus, the Board will address whether medical 
records identified by the Veteran constitute informal claims 
for an increased disability rating sufficient to sustain a 
100 percent disability for PTSD.

The medical records

An October 13, 1992, medical record entitled "Service 
Treatment Plan" indicates that the Veteran was seen for 
complaints of angioedema manifested by swollen feet and lips.  
The record included a section entitled "Psychiatry 
Assessment" which stated that the Veteran had "40 % sc 
[service-connected] c/o [complains of] PTSD nightmares, SI 
[suicidal ideation], psych social stress of being unemployed; 
made suicidal gesture of trying to meet a train head on; also 
used cocaine and marijuana; casually groomed, neatly dressed, 
anxious to finish filling out form and not miss another Dr 
appt & go to gym & workout; mood, affect moderately tense but 
cooperative; Hx [history] of [lack of] control of anger; 
wanted to workout to [help] control angry feelings; and, was 
working in Aug 92."  The document also noted the Veteran's 
most recent employment was as a longshoreman in August 1992.

A November 21, 1992, treatment note indicates the Veteran 
"has decompensated - PTSD - threatened!; Plan: admit to 
Psych - PTSD 30%."

An August 22, 1994, treatment note indicates that the Veteran 
was "agitated, depressed," and was "withdrawn, alert NAD 
[no acute distress]", "very hostile demanding."  The 
practitioner noted that the Veteran "prefers not to be 
examined as he is very angry and prefers to deal with this 
situation tomorrow; no suicidal or homicidal ideation [was 
observed]."  The practitioner also noted that the Veteran 
became "very verbally hostile," asked for the 
practitioner's nationality and then "asked to be seen by a 
Caucasian doctor."  A separate August 22, 1994, treatment 
note states that the Veteran was seen in the emergency room 
and was oriented, had no auditory hallucinations or suicidal 
or homicidal ideations or showed any violent manifestations.  
The practitioner noted the Veteran was "much calmer in ER 
[emergency room] than 2 mos ago."  Finally, the Veteran 
reportedly told the practitioner that he did not want a 
referral to psychiatry at that time.

An August 23, 1994, treatment note indicates that the Veteran 
had a history of PTSD and "has flashbacks."  The note also 
states that the Veteran "does not want to talk to 
psychiatry."

A February 3, 1994, medical note indicates that the Veteran 
had PTSD and was "not open to counseling at this time."  A 
September 29, 1995, note indicates that the Veteran 
complained of swelling feet and that his insomnia continued.  
The Veteran was observed to be "belligerent and antagonistic 
attitude," and the provider noted that the Veteran "needs 
psychiatric ongoing care."  

A January 12, 1996, treatment note indicates that when a 
nurse practitioner introduced himself to the Veteran, the 
Veteran became belligerent and had an antagonistic attitude, 
with anger and agitated affect and loud pressured speech.  
The Veteran was "unresponsive to reasoning and continued to 
escalate and yell," and kept "interrupting in [an] 
unreasonable manner."  The practitioner stated that hospital 
security was called and that the Veteran "abruptly stood up 
and rapidly left clinic."

A January 26, 1996, admission note indicated that the Veteran 
was "angry at [physician's assistant] for not given chance 
to see our MD for his hep C . . .[Veteran] verbally 
threatening and was escorted to ER by security for pscyh 
eval."  The document also indicates that the Veteran denied 
he made threats to hospital staff, and states that the 
Veteran received a disciplinary discharge because of his 
"threatening, angry, hostile" behavior.

Informal claim

Preliminarily, as indicated in the law and regulations 
section above, the applicable statutory and regulatory 
provisions require that VA look to all communications from a 
veteran which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 C.F.R. §§  3.1(p), 3.155(a) (2008); see also Servello 
v. Derwinski, 3 Vet. App. 196, 198- 200 (1992).  VA must 
"sympathetically read" a veteran's filing in determining 
whether an informal claim has been made. See Moody v. 
Principi, 360 F.3d 1306 at 1310 (Fed. Cir. 2004).

However r, the Board is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed. See Brannon v. West, 12 Vet. App. 32 at 34 (1998).  
Moreover, the "'liberal reading' requirement does not require 
the Board to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised by the 
appellant's substantive appeal."  See Talbert v. Brown, 7 
Vet. App. 352 at 356-57.  With regard to the adequacy of 
medical records as informal claims for benefits, the Court 
has held a veteran's attempt to obtain treatment does not 
comprise a claim.  See Dunson v. Brown, 4 Vet App. 327 at 330 
(1993).  In addition, the Court has held that a medical 
questionnaire submitted by a veteran to a VA hospital does 
not comprise a claim.  See Ellington v. Nicholson, 22 Vet. 
App. 141 at 145-146 (1997), aff'd 541 F.3d 1364 (Fed. Cir. 
2008).

In both Dunson and Ellington, the Court found that the 
communications did not identify the benefit sought as 
required by regulations.  The Ellington Court specifically 
observed that "VA must have some means of distinguishing 
between legitimate claims and ordinary medical paperwork," 
and that the procedural requirements of 38 C.F.R. § 3.155 
"serve this purpose." Id at 146.  The Court noted that a 
claim "must be in writing; it must request "a determination 
of entitlement or evidenc[e] a belief in entitlement to a 
benefit," [citing 38 C.F.R. § 3.1(p)] "and it must adequately 
"identify the benefit sought." See cases cited therein.

The Board will address whether any of the medical records 
constitute an informal claim and if so, whether the evidence 
warrants a 100 percent disability rating and thus, an earlier 
effective date.

With regard to whether the October 1992 medical record can be 
construed to be an informal claim for an increased disability 
rating, the Board observes that the Veteran was service 
connected for PTSD and was rated with a disability rating of 
30 percent effective August 1980 in October 1992.  The 
October 1992 treatment plan is a formal examination for 
compensation benefits, but it does describe some of the 
Veteran's psychiatric symptomatology and provided a cursory 
assessment of his mental status.  However, as noted above, 
the Court has held a veteran's attempt to obtain treatment 
does not comprise a claim.  See Dunson supra.  

In Dunson, the record the Veteran contended constituted an 
informal claim did not describe the nature of the medical 
treatment sought, nor did it describe any medical treatment 
that was rendered, and it did not identify that the Veteran 
was seeking any benefits as is required by § 3.155.  In 
Ellington, the Veteran contended that a questionnaire he had 
completed constituted an informal claim.  The Court found 
that the Veteran was "simply providing the information 
needed to conduct a thorough contemporaneous medical 
examination, so that his service-connection claim for 
leukemia could be fully and fairly adjudicated."  Similarly, 
the October 1992 treatment plan does not identify the benefit 
sought and does not indicate that the Veteran intended to 
seek an increased disability rating for PTSD.

There is nothing in the October 1992 medical record which 
indicates that the Veteran intended it to constitute a claim 
for a higher disability rating, nor can it be liberally 
construed to identify any benefit that the Veteran sought.  
The treatment plan did contain information relating to his 
mental status, but the record is clear that the Veteran was 
seeking treatment for the effects of angioedema.  
Accordingly, the Board finds that the October 1992 medical 
record does not constitute an informal claim for an increased 
disability rating for PTSD.

In the alternative, assuming for argument's sake that the 
October 1992 document is considered to constitute an informal 
claim, the Board finds that the October 1992 record does not 
provide sufficient evidence that the Veteran's condition met 
the criteria for a 100 percent disability rating.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

The Board first notes that the Veteran is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  The criteria 
for Diagnostic Code 9411 changed in 1996.  Under criteria of 
Diagnostic Code 9411 effective in 1996, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
Diagnostic Code 9411 criteria effective prior to 1996 and 
after 1989 provided for a 100 percent disability rating 
includes totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  

In addition, the Board is cognizant that under the old 
criteria, in cases where a mental disorder rated at 70 
percent is the only service-connected disability, a 100 
percent schedular rating shall be assigned where the mental 
disorder precludes the veteran from securing or following a 
substantially gainful occupation. 38 C.F.R. § 4.16c (1992).  
The Veteran was service-connected for PTSD in 1980 and for 
tinea versicolor and hyperhidrosis of the feet since October 
1976. Moreover, prior to the currently assigned effective 
date for a 100 percent disability, the Veteran was assigned a 
30 percent disability rating for his PTSD.  Therefore, 
§ 4.16c does not apply in this case.  

The Board observes that practitioner stated in the October 
1992 treatment note that the Veteran had suicidal ideation 
and stress from being unemployed.  However, the Veteran was 
goal oriented: he wanted to get done filling out a form and 
get to the "gym to workout."  There is also no evidence of 
gross impairment to thought processes, hallucinations, 
homicidal ideation or grossly inappropriate behavior.  There 
is no evidence the practitioner thought the Veteran's hygiene 
was inappropriate or minimal, and there is nothing to 
indicate that the Veteran was disoriented in any way.  
Indeed, it appears he knew where he was, why he was there, 
and where he needed to go next.  The suicidal ideation was 
not described very well; the Board is at a loss what was 
meant when the examiner wrote that the Veteran made a 
"suicidal gesture of trying to meet a train head on."  
Nothing in the record states that he actually put himself in 
the path of an oncoming train.  In any case, there is no 
evidence of a gross repudiation of reality and as such, the 
evidence is not sufficient to sustain a finding that the 
applicable 100 percent disability rating criteria have been 
met.  The Board finds that the majority of criteria for a 100 
percent disability rating under Diagnostic Code 9411, under 
any version, are not met.

With regard to the November 21, 1992, treatment note the 
Board finds that it does not meet the criteria of § 3.157(b) 
because it is does not appear to be a "report of examination 
or hospitalization by VA which relates to examination or 
treatment of a disability."  Instead, the note merely 
restates the service-connected disability and concludes that 
he has "decompensated" and "threatened."  The report is 
very limited and is does not specify what symptomatology the 
Veteran exhibited on that day.  Indeed, the report could be 
read as reporting what the Veteran stated to the provider; 
that is, the he felt he had gotten worse, or that he felt 
threatened.  The report does not adequately specify detail or 
rationale to be considered to be an examination of the 
Veteran, nor does it relate any treatment other than a plan 
to admit the Veteran for psychiatric treatment.  

Additionally, it does not identify the benefit being sought 
and can not be construed to do so.  See Dunson and Ellington 
supra.  For those reasons, the Board finds that the November 
21, 1992, medical record is not an informal claim.

With regard to the August 22, 1994, medical records, the 
Board finds that the first describes the Veteran's symptoms 
observed that day: he was "agitated, depressed," and was 
withdrawn, alert but in no acute distress, and was "very 
hostile" and "demanding."  The Veteran complained that he 
did not want to be seen by a doctor of a non-Caucasian 
descent, but wanted to be seen by a Caucasian doctor.  
Similarly, the second August 22, 1994, medical record states 
that the Veteran was oriented, had no auditory hallucinations 
or suicidal or homicidal ideations, or showed any violent 
manifestations.  In combination, the reports contain similar 
attributes to an examination report.  However, neither 
identifies any benefit being sought.  See Dunson and 
Ellington supra.  For those reasons, the Board finds that 
they can not be construed to be an informal claim.  

In the alternative, the Board observes that in 1994, the 
criteria for a 100 percent disability rating for PTSD is the 
same as that for 1992: totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities. See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  In 
reviewing the symptomatology reported in August 1994, it is 
noted that the Veteran was upset and angry about who was to 
examine him.  One of the notes states that the Veteran was 
brought to the emergency room and that he complained that he 
had been waiting a long time, that he admitted to "being 
upset and having bad feelings."  The report says that "he 
was supposed to be admitted and no one would honor that."  
The emergency room report states that the Veteran complained 
of swelling lips, tongue and testicles which he attributed to 
exposure to Agent Orange, and complained of "skin rashes and 
tightness in chest."  That examiner noted that the Veteran 
had no audio hallucinations or suicidal or homicidal 
ideations and was oriented.  

In sum, there is not sufficient evidence of symptoms 
"bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities."  The evidence indicates that the Veteran 
was angry because he had been waiting and medical providers 
had been, he felt, ignoring him.  Although his angry response 
to the situation indicates a disturbance of behavior, the 
Veteran was able to calm down to the extent where the 
emergency room examiner found him to be much calmer than he 
had been two months earlier.  The lack of evidence of 
disorientation or disturbance of thought processes, and the 
fact that his angry behavior did not escalate to violence, 
combine to support a conclusion that the Veteran was not 
bordering on gross repudiation of reality.  For that reason, 
the Board finds that the August 22, 1994, medical records do 
not warrant a finding of a 100 percent disability rating for 
PTSD under the applicable diagnostic code criteria.

With regard to the August 23, 1994, medical record, the Board 
finds that it does not meet the criteria of § 3.157(b)(1).  
The record indicates that the Veteran had a history of PTSD 
and "has flashbacks," and that the Veteran did not wish any 
psychiatric treatment or counseling.  The record does not 
contain a description of symptomatology and only discusses 
treatment by saying the Veteran did not wish to participate 
in any psychiatric treatment.  For those reasons, the Board 
finds that the medical record is not "a report of 
examination or hospitalization by VA which relates to 
examination or treatment of a disability for which service-
connection has been previously established."  Additionally, 
it does not identify the benefit being sought and can not be 
construed to do so.  See Dunson and Ellington supra.  For 
those reasons, the Board finds that the August 23, 1994, 
medical record is not an informal claim.

With regard to the medical records dated February 3, 1994, 
and September 29, 1995, the Board finds that they too do not 
constitute informal claims.  The February 1994 medical record 
merely stated that the Veteran had PTSD and was "not open to 
counseling at this time."  The September 1995 record 
indicates that the Veteran complained of swelling feet and 
that his insomnia continued, and that he was observed to be 
belligerent and antagonistic, and, in the opinion of the 
provider, he needed continued psychiatric care.  The February 
1994 report does not describe symptoms related to the 
Veteran's PTSD and does not describe treatment for it.  The 
September 1995 record indicates that the Veteran was thought 
to be belligerent and antagonistic because, apparently, he 
wanted a referral to podiatry to have his foot problem 
treated.  That minimal description of the Veteran's reaction 
to his hospital experience can not be construed to be a 
psychiatric examination reporting his mental health condition 
nor can it be construed to be an explanation of treatment for 
the Veteran's service-connected PTSD condition.  
Additionally, none identify any benefit being sought and they 
can not be construed to do so.  See Dunson and Ellington 
supra.  For those reasons, the Board finds that neither 
record is an informal claim.

With regard to the January 12, 1996, medical record, the 
Board finds that it too does not meet the criteria of 
§ 3.157(b)(1).  It merely describes how the Veteran reacted 
to the VA nurse practitioner.  To a limited degree the report 
states what the nurse practitioner observed regarding the 
Veteran's behavior, but it does not describe any other 
symptomatology such as impairment of thought processes, 
delusions or hallucinations, danger to himself or to others, 
disorientation, or memory loss.  The observations of the 
nurse practitioner, even when read in a liberal manner, can 
not be construed to be an examination of a service-connected 
disability, and therefore is not an informal claim.  In 
addition, the record does not meet the criteria of § 3.155 
because it does not identify any benefit being sought.  See 
Dunson and Ellington supra.  For those reasons, the Board 
finds that the January 12, 1996, medical record is not an 
informal claim.

With regard to the January 26, 1996, admission note, the 
Board also finds that even when liberally construed, it does 
not constitute an informal claim.  The note relates that the 
Veteran was angry because he could not see a doctor, made 
some threats toward hospital staff and was discharged for his 
behavior.  It does not characterize or describe any mental 
health symptomatology such as disorientation, impairment of 
thought processes, delusions or hallucinations, or memory 
loss.  It describes how the Veteran has a short fuse and is 
apt to become angry when he doesn't get his way, but it can 
not be construed to be an examination of a service-connected 
disability or an explanation of treatment for PTSD.  The 
Board also finds that the January 26, 1996, admission note 
does not identify any benefit being sought as required by 
§ 3.155.  For those reasons, the Board finds that the January 
26, 1996, medical record is not an informal claim under the 
criteria of § 3.155 or § 3.157(b)(1).

In sum, the Board finds that the record does not warrant a 
finding of an effective date for a 100 percent disability 
rating for service-connected PTSD earlier than the currently 
assigned March 26, 1995, effective date.

TDIU

As noted above, once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to individual 
unemployability benefits (TDIU). See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  As discussed above, the 
Veteran had sought an increased disability rating when he 
submitted the October 1992 treatment note indicating that he 
had suicidal ideation and stress from being unemployed.  

By virtue of submitting an increased disability rating claim, 
he is deemed to have been seeking the highest possible 
rating.  For example, see AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  A claim for a TDIU is a claim 
for an increased rating. See Hurd v. West, 13 Vet. App. 449 
(2000) [holding that a claim for TDIU is a claim for 
increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim]; see also 
Norris v. West, 12 Vet. App. 413 (1999).  Moreover, the 
October 1992 medical record must be considered as an informal 
claim for TDIU.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].

The statement in the October 1992 medical record states that 
the Veteran suffered from "psych social stress of being 
unemployed."  There is no language in the October 1992 
medical record that indicates to the least degree that the 
Veteran was seeking a 100 percent total disability rating 
based on unemployment, TDIU, individual unemployment, or that 
he simply needed help from VA because he was unemployed or 
unable to hold a job. The writing neither adequately 
identifies the benefit sought nor does it indicate that the 
Veteran requested a determination regarding his 
unemployability or that he believed he had a right to a 
benefit for unemployability. In sum, the October 1992 medical 
record meets only the "in writing" criterion of 38 C.F.R. § 
3.155. Indeed, the note, if interpreted as an informal claim 
for TDIU, "would eviscerate the intent requirement [of § 
3.155]." See Ellington, supra at 146.




ORDER

Entitlement to an effective date earlier than March 26, 1995, 
for a 100 percent disability evaluation for service-connected 
PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


